FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EMMA ALMOYAN,                                    No. 09-71475

               Petitioner,                       Agency No. A099-345-707

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Emma Almoyan, a native of the former Soviet Union and citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Almoyan’s motion to reopen

because it considered the evidence and acted within its broad discretion in

determining Almoyan did not show prima facie eligibility for the relief sought.

See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may deny a motion to

reopen for failure to establish a prima facie case for the underlying relief sought);

see also 8 C.F.R. § 1003.2(c)(1) (evidence offered with a motion to reopen must be

material).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71475